Title: Circular Letter to Federal District Attorneys, 19 October 1802
From: Madison, James
To: Federal District Attorneys


Sir,
Department of State. October 19th. 1802.
It being occasionally necessary to answer representations and complaints to this Department on the subject of seamen deserting from foreign vessels within the U. States, the President thinks it proper that the District Attorneys for the United States, should report whether any or what provision may exist in the laws of the ⟨sta⟩tes respectively, by which deserters in such cases may be ⟨restore⟩d. You will please therefore to transmit this information with respect to the laws of the State of Virginia as soon as may be convenient. I am respectfully, sir, Your very Obedt. Servt.
James Madison
 

   
   RC, three copies (NNPM: The Gilder Lehrman Collection, on deposit; DeHi; and NjP: Edward Livingston Papers); letterbook copy (DNA: RG 59, DL, vol. 14). Each RC in a clerk’s hand, signed by JM. First RC addressed to Thomas Nelson at Yorktown, Virginia; torn by removal of seal; parts of words in angle brackets supplied from second RC.



   
   This circular probably originated in response to Edward Thornton’s 16 Oct. 1802 letter to JM.




   
   The second RC reads “Delaware” here and is addressed to George Read, district attorney for that state. On the verso is an undated draft of Read’s reply, stating that “no provision exists in the laws of the State of Delaware by which Seamen deserting from foreign Vessels within the United States may be restored.” The third RC reads “New York” and is addressed to Edward Livingston, district attorney for that state. On 23 Oct. 1802, Livingston wrote that New York state laws made “no provision … for apprehending or restoring deserters from foreign ships. The Owners or captains are left to their remedy by civil suits on the contract which in most cases gives an inadequate compensation for the injury” (NjP: Edward Livingston Papers; 1 p.).



   
   A two-page draft of Thomas Nelson’s reply, dated 3 Nov. 1802, is written on the verso of the first RC and cover. Nelson stated that in 1748 the Virginia legislature passed “An Act concerning Seamen,” providing for the apprehension of runaway seamen. In 1779 “An Act for the protection & encouragement of the commerce of nations acknowledging the independence of the United States” was passed, providing for the reception of foreign consuls and declaring that whenever a mariner deserted his ship, his captain had the right to reclaim him with the aid of local justices of the peace, sheriffs, and constables, even though the seaman “may in the mean time have been naturalized in this Commonwealth.” Nelson added that the law had never been repealed, “but a belief seems to have obtained that it has been repealed virtually or in some degree affected by the grant from the State to the general Government of the powers relating to commercial & maritime affairs.” He commented that some justices in the Norfolk area had “frequently secured at the instance of the British Consul, warrants for the apprehending & committing to Gaol deserters from british merchantmen. This was commonly the case until the year 1800 when one of the magistrates became involved in some difficulty by his agency in some case of desertion. Since that time, there is less facility in getting the magistracy to act in such cases.”


